Citation Nr: 0813842	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 until May 
1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.


FINDING OF FACT

The veteran's activities have not been regulated to treat his 
diabetes mellitus; nor does he require insulin.


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In his substantive appeal, the veteran asserted that his 
diabetes mellitus as a whole was underrated mainly because 
the secondary disabilities, such as neuropathy, that had been 
caused by his diabetes mellitus had not been rated.  

The regulations direct that all compensable complications of 
diabetes are to be separately evaluated unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered to be part of the 
diabetic process.  See 38 C.F.R. § 4.119, DC 7913.

However, since the veteran's substantive appeal was received 
several rating decisions were issued (August 2005 and January 
2006) that service connected and separately rated several 
disabilities (arteriosclerotic cardiovascular disease; 
erectile dysfunction; and peripheral neuropathy of all four 
extremities) as having been caused by the veteran's diabetes 
mellitus.  The veteran did not file any disagreement with 
these rating decisions; and no other health conditions have 
been alleged to have been directly caused by the veteran's 
diabetes mellitus.  As such, no secondary conditions will be 
discussed in this decision.  Instead, only the rating 
directly attributable to the treatment of the veteran's 
diabetes mellitus will be discussed below.

The veteran is currently rated at 20 percent for his diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913.  A 20 percent 
rating is assigned when treatment of diabetes mellitus 
requires either insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when treatment of diabetes mellitus 
requires insulin, a restricted diet, and regulation of 
activities. 

Here, the evidence of record, consisting of VA and private 
treatment records and several VA examinations, fails to show 
that treatment of the veteran's diabetes mellitus meets the 
criteria necessary for a rating in excess of 20 percent.

While the veteran is currently prescribed an oral 
hypoglycemic agent, Metformin, the evidence fails to show 
that he takes insulin to treat his diabetes.  For example, at 
a VA examination in January 2007 it was noted that the 
veteran was not using insulin to treat his moderately well-
controlled diabetes mellitus.  Treatment records similarly 
fail to document the use of insulin.

There is also no indication that the veteran's activities 
have been regulated to treat his diabetes mellitus.  VA and 
private treatment records are silent as to any regulation of 
activities; and, at his VA examination in January 2007, the 
veteran indicated that he remained active, and walked on a 
daily basis, although he stated that he generally began to 
have some pain in his legs after a few hundred yards that 
required him to stop and rest.  The examiner found that the 
veteran's diabetes mellitus did not prevent the veteran's 
employment and it did not cause a restriction of his 
activities.

It is less clear whether a restricted diet is required.  At a 
VA examination in April 2003, the veteran indicated that he 
did not follow a specific diet, but he stated that he did use 
Splenda for his sweetener and he tried to avoid sweets.  In a 
treatment record from June 2003 the veteran denied being on 
any special diet, but he stated that he tried to avoid foods 
with simple sugars; diet management was discussed and the 
veteran agreed to make some changes.  In December 2003, the 
veteran met with a dietician and discussed means of achieving 
weight loss.  In June 2006, the veteran was encouraged to 
maintain a diabetic diet.  At his VA examination in January 
2007, the veteran indicated that he watched the carbohydrates 
in his diet, but otherwise was not on a restricted diet.  As 
such, there are indications both that a restricted diet has 
been suggested, and that it has not been prescribed.

However, regardless of whether a restricted diet is required, 
the veteran fails to satisfy the other criteria for a rating 
in excess of 20 percent for diabetes mellitus in that neither 
insulin is required nor are the veteran's activities 
restricted.  As such, the veteran's claim is denied.  



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in September 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


